Citation Nr: 1419256	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-22 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for diabetes mellitus (diabetes), to include a nerve disorder affecting the upper extremities.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for drop foot, to include a nerve disorder affecting the lower extremities.

5.  Entitlement to service connection for a foot disorder, claimed as fallen arches.

6.  Entitlement to service connection for left shoulder arthritis.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.
ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from August 1962 to July 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) in August 2008 and issued to the Veteran in September 2008 (hereinafter, September 2008 rating decisions).

The claim for service connection for nerve degeneration is recharacterized to separate the claim for nerve degeneration affecting the lower extremities from the claim for service connection for nerve degeneration affecting the upper extremities.  The Board finds that it would be prejudicial to the Veteran to deny a claim for service connection for nerve degeneration encompassing either lower extremity before completing adjudication of a claim for foot drop, since foot drop is a symptom which may result from a neurologic disorder.  This claim is therefore overlapping with the claim for service connection for degeneration, to the extent that that claim encompasses the lower extremities.  The claims on appeal are more accurately stated as set forth on the title page of this decision.
 
By a statement submitted in September 2008, the Veteran sought service connection for hypertension/high blood pressure, bunions (bilateral), hammertoes (bilateral), a left elbow disorder, and scarring on both feet.  The claims file before the Board does not reflect that these claims have been adjudicated.  The electronic file (Virtual VA) available for appellate review discloses that no rating decision has been issued after these claims were submitted.  Since the claims have not been adjudicated, the Board has no jurisdiction over the claims.  The claims submitted in September 2008 are REFERRED to the agency of original jurisdiction for action.  
The claims of entitlement to service connection for hearing loss disability, drop foot, nerve degeneration affecting the lower extremities, erectile dysfunction, and a foot disorder, claimed as fallen arches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not manifest diabetes in service or within one year following service discharge, had no service outside the United States, does not contend that he was exposed to any herbicide, and the medical evidence establishes that the Veteran's diabetes is unrelated to his service.

2.  The medical evidence established that peripheral neuropathy resulting in symptoms in the upper extremities is attributable to diabetes mellitus, for which service connection has not been granted.

3.  The Veteran did not manifest left shoulder arthritis in service, or within one year following service discharge, and there is no medical evidence that the Veteran has left shoulder arthritis as a result of any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes, or for a nerve degeneration disorder of the upper extremities secondary to diabetes, are not met, nor may service connection for diabetes or a nerve degeneration disorder of the upper extremities be presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for arthritis of the left shoulder are not met, nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, following the Veteran's submission of claims for service connection in July 2007, the RO issued a September 2007 letter which advised the Veteran of the criteria for service connection and advised the Veteran of the criteria for determining disability evaluation assignments and effective date assignments when any claim for service connection is granted.  The Veteran was advised of the evidence he was expected to provide and the evidence that VA was responsible to obtain.  The Veteran's responses to the letter establishes that he understood his responsibility and VA's responsibility to obtain evidence and establish that he understood what types of evidence he might provide to meet the criteria for service connection.  The Veteran does not allege that he was prejudiced by any defect of the timing or content of notice.

VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting in the procurement of service treatment records, other official service department records as necessary, pertinent treatment records, and providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records were obtained and associated with the claims files.  The Veteran identified private clinical records.  All records identified as relevant were requested by the RO.  However, some of the identified providers whose records were requested by VA indicated that the Veteran's records were incomplete or unavailable because of the passage of time.  The Veteran was notified of the results of the requests for records.  

The Board acknowledges that the Veteran has not been afforded a VA examination to determine the etiology or date of onset of diabetes or date of onset of nerve degeneration, upper extremities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Board finds no evidence that the Veteran manifested diabetes or nerve degeneration affecting the upper extremities in service or proximate to his service.  Although he contends that the disorders were manifested in service, the Veteran has not pointed to any specific treatment in service or within a presumptive period related to the disorders addressed in this decision, and no such evidence is apparent from the record.  The Veteran has not described any symptom of either disorder which was chronic after service.  He does not contend that he had chronic and continuing manifestations of diabetes or nerve degeneration following service, or that any notation regarding either disorder might be reflected in insurance, employment, or education records.  He does not contend that any provider has advised him that these disorders may be linked to his service.

In short, the Veteran does not contend that there is any evidence other than that already of record.  It would be fruitless to provide VA examination where the only evidence supporting the claim are lay observations provided by the Veteran, and where the Veteran has provided no other lay or medical support for those assertions, where the medical evidence establishes that the Veteran's current manifestations of diabetes are described as "early," and where the Veteran has been advised that lay evidence or medical opinion is required to support his lay belief of a linkage between his service and the claimed disorders, but has not indicated that additional evidence is available.  McLendon, supra.  

In short, if a medical provider were to conduct VA examination, the provider would be required to determine the credibility of the Veteran's current reports that he has a history of diabetes or nerve degeneration in the upper extremities.  The Board could reject a favorable medical opinion based on a current description of the Veteran's symptoms prior to his 1966 service discharge, since it is responsible to determine credibility.  In the absence of additional objective evidence, VA examination is not required.

The Veteran submitted a statement from a former fellow servicemember.  The Board notes that the statement does not address observation of symptoms of diabetes, upper extremity nerve degeneration, or a left shoulder disorder.  That statement, as well as the statements submitted by the Veteran, the VA examination report, private clinical records, electronic (Virtual VA) record, and all evidence associated with the claims file, have been reviewed.

The Veteran does not contend that any other information is available which would assist him to substantiate his claims.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claim.  

Law and regulations applicable to claims for service connection 

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active duty.   38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition.   Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis and diabetes are defined as chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The applicable presumptions are addressed in the decision.

There is also a presumption related to exposure to herbicides applicable to veterans who served in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran in this case did not serve outside the United States, so no further discussion of the presumption of exposure to herbicides based on service in Vietnam is required in this decision.  

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (finding Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible).

Factual background

Service treatment records disclose that the Veteran's upper and lower extremities were described as normal on entrance examination in August 1962.  He denied arthritis.  In May 1964, the Veteran injured his elbow (right or left unspecified).  There was pain at the olecranon and some swelling.  Radiologic examination disclosed no abnormality.  Examination of the Veteran's urine disclosed no sugar.  

All systems were described as normal at the time of the Veteran's service discharge examination in June 1966.  No diagnosis of any disorder was assigned.  In the portion of the history he completed, the Veteran indicated that he did not have neuritis, a painful or "trick" shoulder or elbow, frequent or painful urination, or other symptom that currently is associated with the Veteran's diabetes.  The Veteran denied having a shoulder disorder.  

The Board notes that it has removed from the Veteran's service treatment records a 1961 radiologic examination report which reflects a complaint of pain and weakness of the right hand.  The Veteran was inducted in 1962, so it is clear that a 1961 x-ray report was filed with the Veteran's service treatment records in error.  The removed report also differed from the Veteran's information in significant additional respects, as the examination report reflects that it was conducted at a location to which the Veteran was apparently never stationed.  This item is properly removed from the Veteran's claims file, since the item pertained to the medical care of an individual other than the Veteran.  The 1961 record cannot serve as a basis to establish service connection for any claimed disorder.  

In May 2000, the Veteran sought evaluation of complaints of left hand numbness and elbow pain.  He was using an elbow protector (Heelbo).  The provider determined that the Veteran had ulnar neuropathy.  

Clinical records dated in August 2000 and thereafter reveal that the Veteran's glucose levels were tested regularly.  In 2002, the Veteran noted some difficulty with ambulation, but attributed it to a fracture of the leg he had recently incurred.  No further evaluation was conducted at that time.  

1.  Diabetes, to include nerve degeneration, upper extremities

The service treatment records disclose no diagnosis of diabetes or a nerve disorder in either upper extremity.  The post-service records disclose no record of diabetes or a nerve disorder in either upper extremity prior to August 2000.  The "buddy statement" provided in December 2012 by HMcC does not reference any observation which relates to diabetes or to either upper extremity, although it does relate to the lower extremities, addressed in the Remand appended to this decision.  

In his 2007 application for benefits, the Veteran indicated that diabetes began in September 1962.  In his January 2013 statement, the Veteran contends that his service treatment records show that he had diabetes.  The clinical records available do not indicate that any provider described the Veteran's diabetes as having an onset in 1962, or during the Veteran's service prior to his 1966 service discharge, nor does any provider indicate that the Veteran's diabetes was diagnosed 30 years or 40 years earlier.  

Private reports dated in June 2005 disclose that the Veteran reported "recent" onset of diabetes, not requiring insulin.  The private 2005 report is unfavorable to the claim, since a notation in 2005 that diabetes is of recent onset is contradictory to a finding that diabetes was present as early as 1966, when the Veteran separated from service.

In 2007, the Veteran reported increased difficulty walking.  Neurologic examination in July 2007 disclosed peripheral neuropathy, including moderate to severe peroneal neuropathy.  Factors including age, weight, and diabetes were among the noted etiologic risk factors.  The examiner who conducted a July 2008 VA examination stated that the Veteran had diabetic peripheral neuropathy.  

There is no evidence in the service treatment records which appears to reflect that a nerve disorder of either upper extremity was present or was suspected prior to the Veteran's 1966 service discharge.  As noted above, the Veteran has submitted a December 2012 statement from a fellow former service member, HMcC.  However, that statement does not include any information which the Board interprets as a reference to diabetes or nerve degeneration in an upper extremity.  

The Veteran has not provided any lay or medical evidence that diabetes was incurred during, was manifested during, or was manifested proximate to the Veteran's service, or is linked to the Veteran's service in some other way.  A private provider who treated the Veteran in July 2007 noted that the Veteran had a history of early diabetes.  The provider opined that the Veteran's examination was suggestive of peripheral neuropathy, and that the Veteran's risk factors of peripheral neuropathy were early diabetes, alcohol intake, and weight.  

The preponderance of the evidence establishes that the Veteran did not manifest diabetes in service, or within one year following service discharge.  As he had no service outside the United States, and does not contend that he was exposed to any herbicide, no presumption related to Agent Orange is applicable.  

The medical evidence establishes that the Veteran did not manifest peripheral neuropathy of either upper extremity in service.  There is no indication that any nerve disorder was present in the upper extremities during the Veteran's service, or within one year following service discharge.  

In his January 2013 statement, the Veteran indicated that nerve degeneration of the lower extremities was increasing in severity, but the Veteran did not allege that nerve degeneration in the upper extremities had been present chronically since prior to the 1966 service separation.  Providers have linked the Veteran's upper extremity peripheral neuropathy to diabetes to his.  Since the Veteran's diabetes is not related to the Veteran's service, no link between the Veteran's service and his peripheral neuropathy of the upper extremities is demonstrated.  

In his September 2008 notice of disagreement, the Veteran stated, "Although service records are negative for diabetes and nerve degeneration [, ] we contend that the above conditions began during [the Veteran's] military service.  New evidence connecting these conditions to his military service is forthcoming."  However, no additional evidence linking either diabetes pr peripheral neuropathy was submitted.  

The records establish that the Veteran had an active lifestyle for many years, including sports and physical fitness activities, especially golf and swimming.  The Veteran has not provided objective evidence that diabetes or any nerve disorder of the upper extremities were present during post-service education, employment, or physical fitness or sports activities during the period from 1966 to 2000.

There is no evidence of diabetes or an upper extremity nerve disorder during the Veteran's service, or within a presumptive period, nor is there evidence of continuity of symptomatology of a chronic disorder during the lengthy period following the Veteran's service discharge.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to resolve in the Veteran's favor.  The claim is denied.  

2.  Arthritis, left shoulder 

In his July 2007 formal claim, the Veteran sought service connection for arthritis of the left shoulder.  Post service clinical reports dated in June 2005 disclose that the Veteran reported increased right shoulder pain for the past two months, with no report of trauma.  The provider determined that the Veteran had an impingement syndrome and degenerative changes of the rotator cuff of the right shoulder.  The private provider did not discuss the Veteran's left shoulder disorder.  In October 2005, the Veteran underwent surgical treatment of the right shoulder.  

The Veteran's service treatment records disclose no evidence that he reported a right or left shoulder injury in service or complained of shoulder pain in service; the Veteran did report an injury to his left elbow.  In the medical history he completed for his 1966 separation examination, the Veteran specifically denied that he had a "trick" shoulder.  The Board finds no notation regarding either shoulder in service.  The service treatment records are entirely unfavorable to a claim for service connection for arthritis of either shoulder, since there is no evidence of any complaint of shoulder pain.

In his January 2013 statement, the Veteran contends that arthritis of the left shoulder was shown on VA examination.  The Board has reviewed each page of the lengthy examination report, but finds only discussion of the right shoulder.

Post-service clinical records are silent for a complaint of a disorder of either shoulder prior to 2005.  As noted above, impingement syndrome, right shoulder, was diagnosed in June 2005, but the 2005 records do not provide competent medical evidence that a right shoulder disorder was present during or proximate to the Veteran's service, which ended in 1966.  The record discloses no evidence which links a current shoulder disorder to the Veteran's service, regardless of the characterization of the claim.    

In his January 2013 statement, the Veteran asserts that he has shoulder arthritis as a result of his duties in service, which included lifting and moving boiler sections weighing more than 50 pounds.  The Veteran's post-service records are incomplete.  In particular, the Veteran received treatment at Mercy Hospital in May 2000 (laminectomy).  Those records, which might disclose information about a shoulder injury or disorder, could not be located by Mercy Hospital.  The Veteran has not provided any record, however, which reflects that he sought treatment for or complained of arthritis of either shoulder prior to 2005.  

The only evidence favorable to the claim consists of statements submitted by the Veteran.  A Veteran is competent to state what he has experienced.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

However, in this case, the Veteran has not described any injury to either shoulder in service that was observable to a lay person.  Rather, the Veteran has stated a belief that his shoulders were injured by his duties in service, but the Veteran has not provided any observation on which that belief was based.  The Veteran has not provided evidence that he had chronic and observable pain or other symptomatology in either shoulder from the time of his 1966 service discharge to the 2005 evaluation of the right shoulder.  Moreover, the available clinical records do not disclose a history of complaints or treatment during that period.  The Veteran's statements are not persuasive to establish that the Veteran incurred arthritis of either shoulder during or as a result of his service.  It is not credible that the Veteran would continue to play golf regularly, as the evidence establishes, without seeking treatment for a shoulder disorder, if chronic shoulder pain were present.  The absence of clinical or non-clinical evidence of complaints or treatment of a shoulder disorder during the 30 years following his 1966 service discharge is persuasive unfavorable evidence.

There is no evidence of arthritis of the left shoulder during service or during a presumptive period, and the competent and credible evidence fails to disclose continuity of symptomatology during the many years since the Veteran's service discharge.  The preponderance of the evidence is against the claim.  There is no reasonable doubt.  The claim must be denied.  


ORDER

The claim for service connection for diabetes mellitus, to include claim for nerve degeneration, upper extremities, as secondary to diabetes, is denied.  

The claim for arthritis of the left shoulder is denied.  


REMAND

The Veteran seeks service connection for hearing loss disability.  The examiner who provided a June 2008 opinion did not discuss changes in the Veteran's hearing thresholds during service.  Rather, the examiner noted only that the Veteran's hearing was within normal limits on discharge.  The service treatment records show slightly lower hearing acuity at the Veteran's 1966 discharge examination as compared to his 1962 service entry.  However, the Board is unable to determine that these changes were medically insignificant and did not represent injury due to acoustic trauma.  Therefore, an addendum to the medical opinion is required to address the significance of these notations, even though the Veteran's hearing was within normal limits at service entry and at service discharge.  

The Veteran seeks service connection for erectile dysfunction.  After the Veteran's claim for service connection for erectile dysfunction was denied, the Veteran submitted a claim for service connection for hypertension.  In December 2012, the Veteran submitted an article printed from the Internet which reflects that erectile dysfunction is commonly a result of hypertension.  In his January 2013 statement, the Veteran indicated, " ... (d)ocumentation from my personnel and or military medical records . . . state[s] that I had high blood pressure during service. . . .  I still have high blood pressure . . .  I believe my erectile dysfunction is a result of my diabetes and hypertension."  As the Veteran has raised a claim that erectile dysfunction is secondary to hypertension, the claim for service connection for erectile dysfunction should be deferred until the Referred claim for service connection for hypertension is adjudicated.  

The Veteran contends that he suffered from drop foot and fallen arches in service.  He has provided a buddy statement indicating that the Veteran was observed to have difficulty with stumbling in service.  The service treatment records note, both as to entry and as to discharge, that the Veteran reported "foot trouble."  Current clinical records reflect diagnoses of current foot disorders.  Further development of the medical evidence is required to address the Veteran's contentions that drop foot or fallen arches were incurred or aggravated in service.  The claim for service connection for a nerve disorder affecting the lower extremities should be adjudicated as well.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an opportunity to provide or identify any evidence of any type that might substantiate his claims on appeal, to include clinical or non-clinical evidence, to include employment, education, or pharmacy records.  



2.  The examiner who conducted June 2008 VA examination of the Veteran's hearing acuity, if available, should be asked to address an additional question.  Otherwise, an examiner with the same expertise should be asked to address the following:  

	Compare the Veteran's hearing acuity as measured by audiometry at the time of service entrance with his hearing acuity as measured at the time of service separation, with discussion of the comparision of the hearing thresholds at each Hertz level relevant for purposes of VA determination as to the likelihood that hearing loss disability was incurred is or as a result of the Veteran's service.  
	Indicate whether any variation between an acuity threshold found at service entry in 1962, as compared to an acuity threshold on 1966 separation examination is clinically significant.  
	Please address the likelihood (that is, is it at least as likely as not) that the Veteran's exposure to acoustic trauma in service resulted in a current hearing loss disability, and explain your rationale.  

3.  After adjudication of the Referred claim for service connection for hypertension, consider the Veteran's contention that erectile dysfunction (ED) is secondary to hypertension or other service-connected disability.  The examiner who is requested to provide the opinion should be provided with a list of all disabilities for which service connection is in effect.  The examiner should address this question:  
	Is it at least as likely as not (a 50 percent, or greater, likelihood) that current ED is etiologically related to a service-connected disability or disabilities?  
	



4.  The Veteran should be afforded VA examination to determine whether a current foot disorder, to include drop foot, a neurologic disorder of either lower extremity, or fallen arches, is linked to his service or any incident thereof, or was aggravated during the Veteran's service.  The examiner should review the Veteran's 1962 service induction history (in which the Veteran indicated that he had "foot trouble") and his 1966 service separation examination, as well as a buddy statement submitted by HMcC in December 2012, and current clinical records.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein, including the service treatment records.  The examination report should reflect that such a review was conducted.  Then the examiner should address the following:
	Does the Veteran have a current foot disorder, to include drop foot or flat foot, which was first manifested during the Veteran's service, is the result of the Veteran's active service, or some incident thereof, to include a service-connected disability?  
	Is there clear and unmistakable evidence that the Veteran had a foot disorder prior to service entry?  If so, identify the disorder.  Is there clear (unmistakable) evidence that the identified foot disorder was not permanently increased in severity in service?  
	Provide a complete rationale for any opinion provided.

5.  The Veteran should be afforded VA examination to determine whether a current nerve disorder of the lower extremities, to include nerve degeneration, was first manifested during or is linked to the Veteran's service or any incident thereof, or was aggravated during the Veteran's service.  The examiner should review the Veteran's service treatment records, a December 2012 buddy statement submitted by HMcC, a list of all disabilities for which service connection has been granted, and pertinent clinical records.  All indicated studies should be performed.  The claims folder should be provided to the examiner.  The examination report should reflect that such a review was conducted.  Then the examiner should address the following:
	Does the Veteran have a current disability due to nerve degeneration in the lower extremities?
	Is it at least as likely as not that such disorder was manifested or aggravated during or is linked to the Veteran's active service, or some incident thereof, or a service-connected disability?  (The examiner should be provided a list of all disabilities for which service connection has been granted.) 
	Provide an explanation for each opinion.

6.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims on appeal should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


